TIMMONS-GOODSON, Judge,
dissenting.
Because I disagree with the majority that the jury instructions given in the present case were fatally ambiguous, I respectfully dissent. I detect no reversible error by the trial court.
The majority states that, “[b]ecause the jury instructions at issue do not require the jury to specify whether they found the chain or defendant’s hands and feet, or all three, to be deadly weapons, the instructions are ambiguous.” I disagree. The trial court instructed the jury in pertinent part as follows:
I charge that if you find from the evidence beyond a reasonable doubt that... the defendant intentionally beat the victim with his hands and feet, and/or with a chain and that the defendant’s hands and feet and/or the chain were deadly weapons, thereby inflicting serious injury upon the victim, it would be your duty to return a verdict of guilty of assault with a deadly weapon inflicting serious injury.
(emphasis added). The above-stated instruction requires the jury to find that (1) the defendant intentionally beat the victim with his hands and feet and/or a chain and (2) that the defendant’s hands and feet and/or the chain was a deadly weapon that inflicted serious injury. The disjunctive used in the instructions did not create fatal ambiguity; rather, it allowed the jury to choose between two alternative instrumentalities as the deadly weapon inflicting serious injury. Thus, the jury could find that defendant inflicted serious injury upon the victim by assaulting him with either his hands and feet or the chain. The instructions clearly required the jury to find that defendant assaulted the victim using a deadly weapon, thereby inflicting serious injury. Accordingly, there was no ambiguity as to whether or not the jury unanimously found each necessary element for the crime of assault with a deadly weapon inflicting serious injury under N.C. Gen. Stat. § 14-32(b). Because the instructions in the instant case allowed the jury to convict defendant of a single wrong by alternative means as approved of in the Hartness line of cases, I conclude that the instructions were not fatally ambiguous, and I would therefore hold that the trial court committed no error.